Per Curiam.
Donnie Winfrey appeals the summary denial of his amended rule 3.850 motion for postconviction relief. The trial court failed to rule on Winfrey’s claim within ground one that counsel failed to advise him, be*898fore he entered an open plea, that the court could impose consecutive sentences. We therefore reverse and remand for the trial court to consider that claim. See, e.g., Hebert v. State, 162 So.3d 64 (Fla. 4th DCA 2014). We affirm the denial of Winfrey’s other claims.

Affirmed in part; reversed and remanded in part.

Damoorgian, Ciklin and Levine, JJ., concur.